 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES TROTTER,                                     Case No. 1:18-cv-00259-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR AN ORDER DEMANDING RELEASE
13           v.
                                                         (ECF No. 25)
14    WARDEN PFEIFFER,
15                       Defendant.
16

17          Plaintiff James Trotter is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for an order demanding release, filed on

20   March 26, 2019. (ECF No. 25.) In his motion, Plaintiff contends that he should be immediately

21   released because he is actually innocent and he has been falsely imprisoned for 29 years. Further,

22   Plaintiff asserts that he was denied his rights under the First, Fourth, and Sixth Amendments to

23   the U.S. Constitution because he was not given a jury trial, evidence was fraudulently concealed,

24   and he was not allowed to confront, or cross-examine, the witnesses against him.

25          “Federal law opens two main avenues to relief on [claims] related to imprisonment: a

26   petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act of 1871,

27   Rev Stat § 1979, as amended, 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750

28   (2004). “Challenges to the validity of any confinement or to particulars affecting its duration are
                                                         1
 1   the province of habeas corpus; requests for relief turning on circumstances of confinement may

 2   be presented in a § 1983 action. The Court has long held that habeas is the exclusive vehicle for

 3   claims brought by state prisoners that fall within the core of habeas, and such claims may not be

 4   brought in a § 1983 action.” Nettles v. Grounds, 830 F.3d 922, 927 (internal quotation marks and

 5   citation omitted).

 6          In the motion currently before the Court, Plaintiff challenges the validity of his conviction

 7   and confinement in state prison and requests that this Court order him immediately released from

 8   prison. However, Plaintiff’s challenge is not properly raised in this § 1983 action. Instead, if

 9   Plaintiff wants to challenge the validity of his conviction and sentence, Plaintiff must file a

10   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

11          Accordingly, it is HEREBY ORDERED that Plaintiff’s motion for an order demanding

12   release, (ECF No. 25), is DENIED.

13
     IT IS SO ORDERED.
14

15      Dated:     March 28, 2019                              /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
